The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                  Tuesday, April 28, 2015

                                   No. 04-14-00669-CR

                                 Leobardo ARAMBULA,
                                        Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

                    From the County Court at Law, Starr County, Texas
                               Trial Court No. CR-13-288
                       Honorable Romero Molina, Judge Presiding


                                      ORDER


      The Appellant’s motion for extension of time to file the brief is GRANTED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court